DETAILED ACTION
This office action is in response to the Request for Continued Examination filed on November 19, 2020 for application 15/853,952.  Claims 1, 8-11, and 18-20 have been amended.  Claims 7 and 17 were canceled.  No claims were added.  Therefore, claims 1-6, 8-16 and 18-20 have been examined and are now pending.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2020 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  The Claim recites “a salve node”.  The examiner has assumed this is a typographical error.  For the purpose of examination, the examiner assumes that the applicant intended for the claim to recite “a slave node”.  Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claims 1, in Page 11 of the REMARKS, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument that Frost fails to teach creating a synchronization queue.

Applicant's arguments in Page 11 of the REMARKS stating that Frost fails to teach a multidimensional tables and performing the partitioning based on the type of the data table and the join key of the data table have been fully considered but they are not persuasive.  Paragraph 0051 of the Instant Specification states that PARTSUPP in Figure 4 is a two-dimensional table.  Figure 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frost (Patent No.: US 7,818,349 B2), hereinafter Frost as, and further in view of Saadat (Pub. No.: US 2012/0143873), hereinafter Saadat.

Frost teaches A data table partitioning management method (Frost Abstract, A database consisting of at least one fact table and multiple dimension tables is partitioned and distributed across the slave nodes of the database system so that queries are processed in parallel without requiring the transfer of data between the slave nodes), wherein a table group comprises a fact table (Frost Figure 4, LINEITEM table) and at least one one-dimensional table (Frost Figure 4, PART and SUPPLIER tables which are one-dimensional) , the fact table is not a table having any dimension in the table group, each dimensional table in the table group is associated with the fact table (Frost Figure 4, all dimensional tables (PART, PARTSUPP, SUPPLIER) are associated with the fact table (LINEITME)) , a field that associates each dimensional table with the fact table is used as a join key between the fact table and the dimensional table (Frost Figure 4 , dimension table PART has a field PARTKEY which associates it with the Fact table LINEITEM.  Likewise, PARTSUPP has fields PARTKEY and SUPPKEY, and SUPPLIER has SUPPKEY), and the method comprises: 

determining a type (Frost Col 5 lines 53-63, it is determined if the current table is either a fact table or a first dimension table) and a join key of each data table in the table group (Frost Col 2 lines 6-14, For a given database, the fact , wherein the type of the data table comprises one or more of a one-dimensional table (Frost Col 5 lines 53-63, it is determined if the current table is either a fact table or a first dimension table), a multidimensional table (Frost Col 2 lines 15-23, the tables can be a fact table, a first dimension table or remaining dimension tables (two-dimensional)) , and a fact table (Frost Col 5 lines 53-63, it is determined if the current table is either a fact table or a first dimension table); 

performing one-dimensional partitioning on row replica space of each data table in the table group, and performing one-dimensional partitioning and/or multidimensional partitioning on column replica space of the data table according to the type of the data table and based on the join key of the data table (Frost Abstract, The fact table and a first dimension table of the database are partitioned across the slave nodes. The other dimension tables of the database are duplicated on each of the slave nodes and at least one of these other dimension tables is partitioned across the slave nodes; Frost Col 2 lines 24-31, the fact table and the first dimension table are partitioned on a common key. The remaining dimension tables are optionally partitioned by row or by column ;

Frost does not explicitly teach creating a synchronization queue according to any one of: an obtained one-dimensional row replica partition of the data table, an obtained one-dimensional column replica partition of the data table, and an obtained multidimensional column replica partition of the data table; and synchronizing each data table in the table group at a master node to a salve node according to the synchronization queue.
However, Saadat does teach creating a synchronization queue (Saadat ¶0093, queue of updates) according to any one of: an obtained one-dimensional row replica partition of the data table, an obtained one-dimensional column replica partition of the data table, and an obtained multidimensional column replica partition of the data table (Saadat ¶0044 and ¶0098 index partition copies); and synchronizing each data table in the table group at a master node to a salve node according to the synchronization queue (Saadat ¶0093, updates, the insert, delete, replace entries are placed in a queue for applying to the master docket.) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the database partitioning system of Frost with the method of updating a partitioned index that uses a queue, as in Saadat, because by accumulating multiple changes in a queue before starting the update process the fixed overhead costs are amortized over multiple entries and is more efficient. Thus a queue of index updates is an example means of achieving the advantage of minimizing overhead costs per index entry. The queue comprises a series of index entries 210 (in some embodiments, the queue includes an extra field that indicates the operation, such as insert, delete, replace; the operations may be queued on a partition-by-partition basis) (Saadat ¶0093).

As for Claim 2, the combination of Frost and Saadat further teaches the method according to claim 1 as disclosed above, wherein performing, based on the type of the data table and on the join key of the data table, one-dimensional partitioning on row replica space of each data table in the table group and one-dimensional partitioning and/or multidimensional partitioning on column replica space of the data table comprises: determining that a data table in the table group is a one-dimensional table; and performing one-dimensional partitioning on column replica space and row replica space of the one-dimensional table based on a single join key of the one-dimensional table, to obtain a one-dimensional column replica partition and a one-dimensional row replica partition of the one-dimensional table (Frost Abstract, The fact table and a first dimension table of the database are partitioned across the slave nodes. The other dimension tables of the database are duplicated on each of the slave nodes and at least one of these other dimension tables is partitioned across the slave nodes; Frost Col 2 lines 24-31, the fact table and the first dimension table are partitioned on a common key. The remaining dimension tables are optionally partitioned by row or by column across the slave nodes of the system; Frost Col 5 line 53- Col 6 line 15, it is determined if the current table is either a fact table or a first dimension table. Each fact table and first dimension table is horizontally partitioned and distributed across the slave nodes. In this manner, each slave node is responsible for a horizontally partitioned portion of each fact table and each first dimension table of the host schema. Vertical partitioning; Frost Column 2 lines 41-49, combining the result sets into a single result set).

As for Claim 3, the combination of Frost and Saadat further teaches the method according to claim 2 disclosed above, wherein the performing, based on the type of the data table and on the join key of the data table, one-dimensional partitioning on row replica space of each data table in the table group and one-dimensional partitioning and/or multidimensional partitioning on column replica space of the data table comprises: determining that a data table in the table group is a multidimensional table; obtaining a one-dimensional column replica partition and a one-dimensional row replica partition that correspond to each of multiple join keys of the multidimensional dimensional table; combining the multiple one-dimensional column replica partitions corresponding to the multiple join keys to obtain a multidimensional column replica partition of the multidimensional table (Frost Abstract, The fact table and a first dimension table of the database are partitioned across the slave nodes. The other dimension tables of the database are duplicated on each of the slave nodes and at least one of these other dimension tables is partitioned across the slave nodes; Frost Col 2 lines 24-31, the fact table and the first dimension table are partitioned on a common key. The remaining dimension tables are optionally partitioned by row or by column across the slave nodes of the system; Frost Col 5 line 53- Col 6 line  and selecting a one-dimensional row replica partition corresponding to one of the multiple join keys as a one-dimensional row replica partition of the multidimensional table (Frost Col 9 line 66- Col 14 line 14, FIG. 12 is a flowchart depicting a process performed by an update/insert sub-routine called by SQL parsing software 22 to update or insert data into the database. For each row being updated or inserted, it is determined in step S1200 whether the row is part of a table held only in partitioned form on the slave nodes, such as a fact table or first dimension table. If the row is part of a table that is not held only in partitioned form, the row is written to each of the slave nodes in the system in step S1201. If the row is part of a table held only in partitioned form, the row is partitioned according to the appropriate hash key and optionally the relevant date in step S1202 and written to the partitioned tables on the relevant slave nodes in step S1203.).

Frost and Saadat further teaches the method according to claim 3 disclosed above, wherein the performing, based on the type of the data table and on the join key of the data table,  one-dimensional partitioning on row replica space of each data table in the table group and one-dimensional partitioning and/or multidimensional partitioning on column replica space of the data table comprises: determining that a data table in the table group is a fact table;  obtaining one or more of: a one-dimensional column replica partition of a one-dimensional dimensional table that is associated with the fact table and a multidimensional column replica partition of a multidimensional dimensional table that is associated with the fact table; selecting a field other than the join key from the fact table as a partition key, and performing one-dimensional partitioning on column replica space and a row replica space of the fact table based on the partition key to obtain a one-dimensional column replica partition and a one-dimensional row replica partition (Frost Col 11 line 15-35, For each table in the current join, it is determined in step S1508 whether the table is a fact table or a first dimension table. If the table is a fact table or a first dimension table, it is determined in step S1509 if the table is vertically partitioned in the slave schema. If the table is not vertically partitioned, the name of the table is replaced with the name of the ; obtaining a multidimensional column replica partition of the fact table by combining one or more of the one-dimensional column replica partition of the one-dimensional dimensional table that is associated with the fact table, the multidimensional column replica partition of the multidimensional dimensional table that is associated with the fact table, according to the one-dimensional column replica partition corresponding to the partition key; and performing one-dimensional partitioning on the one-dimensional row replica partition corresponding to the partition key, to obtain a one-dimensional row replica partition of the fact table  (Frost Abstract, The fact table and a first dimension table of the database are partitioned across the slave nodes. The other dimension tables of the database .

As for Claim 5, the combination of Frost and Saadat further teaches the method according to claim 3 disclosed above, wherein obtaining the one-dimensional column replica partition and the one-dimensional row replica partition that correspond to each of multiple join keys of the multidimensional dimensional table comprises: determining that a one-dimensional dimensional table associated with the multidimensional table exists in the table group; and obtaining a one-dimensional column replica partition and a one-dimensional row replica partition that correspond to a single join key of each associated one-dimensional table (Frost Abstract, The fact table and a first dimension table of the database are partitioned across the slave nodes. The other dimension tables of the database are duplicated on each of the slave nodes and at least one of these other dimension tables is partitioned across the slave nodes; Frost Col 2 lines 24-31, the fact table and the first dimension table are partitioned on a common key. The remaining dimension tables are optionally partitioned by row or by column across the slave nodes of the system; Frost Col 5 line 53- Col 6 line 15, it is determined if the current table is either a fact table or a first dimension table. Each fact table and first dimension table is horizontally partitioned and distributed across the slave nodes. In this manner, each slave node is responsible for a horizontally partitioned portion of each fact table and each first dimension table of the host schema. Vertical partitioning; Frost Column 2 lines 41-49, combining the result sets into a single result set).

As for Claim 6, the combination of Frost and Saadat further teaches the method according to claim 3 disclosed above, wherein obtaining the one-dimensional column replica partition and the one-dimensional row replica partition that correspond to each of multiple join keys of the multidimensional dimensional table comprises: determining that no one-dimensional table associated with the multidimensional table exists in the table group; and performing one-dimensional partitioning on column replica space and row replica space of the multidimensional table based on each of the multiple join keys of the multidimensional table, to obtain the one-dimensional column replica partition and the one-dimensional row replica partition that correspond to each of the join keys (Frost Abstract, The fact table and a first dimension table of the database are partitioned across the slave nodes. The other dimension tables of the database are duplicated on each of the slave nodes and at least one of these other dimension tables is partitioned across the slave nodes; Frost Col 2 lines 24-31, the fact table and the first dimension table are partitioned on a common key. The remaining dimension tables are optionally partitioned by row or by column across the slave nodes of the system; Frost Col 5 line 53- Col 6 line 15, it is determined if the current table is either a fact table or a first dimension table. Each fact table and first dimension table is horizontally partitioned and distributed across the slave nodes. In this manner, each slave node is responsible for a horizontally partitioned portion of each fact table and each first dimension table of the host schema. Vertical partitioning).

Frost and Saadat further teaches the method according to claim 1 disclosed above, wherein creating the synchronization queue (Saadat ¶0093, queue of updates) according to any one of:  an obtained one-dimensional row replica partition of the data table; an obtained one-dimensional column replica partition of the data table; and an obtained multidimensional column replica partition of the data table comprises: determining that a data table in the table group is a one-dimensional table; and creating a one-dimensional synchronization queue according to any one of:  a one-dimensional row replica partition; and a one-dimensional column replica partition of the one-dimensional table (Saadat ¶0044 and ¶0098 index partition copies; Saadat ¶0093, updates, the insert, delete, replace entries are placed in a queue for applying to the master docket.) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the database partitioning system of Frost with the method of updating a partitioned index that uses a queue, as in Saadat, because by accumulating multiple changes in a queue before starting the update process the fixed overhead costs are amortized over multiple entries and is more efficient. Thus a queue of index updates is an example means of achieving the advantage of minimizing overhead costs per Saadat ¶0093).

As for Claim 9, the combination of Frost and Saadat further teaches the method according to claim 1 disclosed above, wherein creating the synchronization queue according to any one of: an obtained one-dimensional row replica partition of the data table; an obtained one-dimensional column replica partition of the data table; and an obtained multidimensional column replica partition of the data table comprises: determining that a data table in the table group is a multidimensional table; and creating a multidimensional synchronization queue according to a multidimensional column replica partition of the multidimensional table (Saadat ¶0044 and ¶0098 index partition copies; Saadat ¶0093, updates, the insert, delete, replace entries are placed in a queue for applying to the master docket.) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the database partitioning system of Frost with the method of updating a partitioned index that Saadat, because by accumulating multiple changes in a queue before starting the update process the fixed overhead costs are amortized over multiple entries and is more efficient. Thus a queue of index updates is an example means of achieving the advantage of minimizing overhead costs per index entry. The queue comprises a series of index entries 210 (in some embodiments, the queue includes an extra field that indicates the operation, such as insert, delete, replace; the operations may be queued on a partition-by-partition basis) (Saadat ¶0093).

As for Claim 10, the combination of Frost and Saadat further teaches the method according to claim 1 as disclosed above, wherein creating the synchronization queue according to any one of: an obtained one-dimensional row replica partition of the data table; an obtained one-dimensional column replica partition of the data table; and an obtained multidimensional column replica partition of the data table comprises: determining that a data table in the table group is a fact table; and creating a multidimensional synchronization queue according to a one-dimensional row replica partition of the fact table and any one of: a one-dimensional column replica partition of a one-dimensional table that is associated with the fact table; and a multidimensional column replica partition of a multidimensional table that is associated with the fact table(Saadat ¶0044 and ¶0098 index partition copies; Saadat ¶0093, updates, the insert, delete, replace entries are placed in a queue for applying to the master docket.) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the database partitioning system of Frost with the method of updating a partitioned index that uses a queue, as in Saadat, because by accumulating multiple changes in a queue before starting the update process the fixed overhead costs are amortized over multiple entries and is more efficient. Thus a queue of index updates is an example means of achieving the advantage of minimizing overhead costs per index entry. The queue comprises a series of index entries 210 (in some embodiments, the queue includes an extra field that indicates the operation, such as insert, delete, replace; the operations may be queued on a partition-by-partition basis) (Saadat ¶0093).

As for Claims 11-16 and 18-20, they contain limitations that are analogous to those of Claims 1-6 and 8-10 above and are therefore rejected under the same grounds of rejection.  

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRISELLE C ROLAND whose telephone number is (571)270-5133.  The examiner can normally be reached on Monday-Wednesday 9:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        
/GRISELLE C ROLAND/
Examiner
Art Unit 2158
02/23/2021